Title: From Thomas Jefferson to John Barnes, 16 December 1807
From: Jefferson, Thomas
To: Barnes, John


                        
                            Washington Dec. 16. 1807.
                        
                        Fifty six days after date I promise to pay to the order of John Barnes fifteen hundred Dollars negociable at
                            the bank of Columbia, value received.
                        1500. D.
                        
                            Th: Jefferson
                     
                        
                    